UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 4)* STARTEK, INC. (Name of Issuer) Common Stock, par value $.01 per share (Title of Class of Securities) 85569C107 (CUSIP Number) Privet Fund LP Attn: Ryan Levenson 3280 Peachtree Rd. Suite 2670 Atlanta, GA 30305 With a copy to: Rick Miller Bryan Cave LLP 1201 W. Peachtree St., 16th Floor Atlanta, Georgia 30309 Tel: (404) 572-6600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 11, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), (f) or (g), check the following box []. Note: Six copies of this statement, including all exhibits, should be filed with the Commission.See Rule 13d-1(a) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.85569C107 Page 2of8 Pages 1 NAME OF REPORTING PERSONS.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Privet Fund LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [√] 3 SEC USE ONLY 4 SOURCE OF FUNDSWC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [ ] 6 CITIZENSHIP OR PLACE OF ORGANIZATIONDelaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [√] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 14 TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No. 85569C107 Page3 of8 Pages 1 NAME OF REPORTING PERSONS.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Privet Fund Management LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) [] (b) [√] 3 SEC USE ONLY 4 SOURCE OF FUNDSAF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] 6 CITIZENSHIP OR PLACE OF ORGANIZATIONDelaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [√] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 14 TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No. 85569C107 Page4 of8 Pages 1 NAME OF REPORTING PERSONS.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Ryan Levenson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) [] (b) [√] 3 SEC USE ONLY 4 SOURCE OF FUNDSAF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [√] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 14 TYPE OF REPORTING PERSON IN SCHEDULE 13D CUSIP No. 85569C107 Page 5 of8 Pages 1 NAME OF REPORTING PERSONS.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Ben Rosenzweig 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [√] 3 SEC USE ONLY 4 SOURCE OF FUNDSPF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] 6 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [√] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 14 TYPE OF REPORTING PERSON IN SCHEDULE 13D CUSIP No. 85569C107 Page6 of8 Pages SCHEDULE 13D Reference is hereby made to the statement on Schedule 13D filed with the Securities and Exchange Commission on May 9, 2011, as amended on March 9, 2012, as amended on August 22, 2012, and as amended on May 24, 2013 (the “Schedule 13D”), with respect to the Common Stock, par value $0.01 per share (the “Common Stock”) of StarTek, Inc., a Delaware corporation (the “Company” or “Issuer”). Capitalized terms not otherwise defined herein are used as defined in the Schedule 13D. The Reporting Persons hereby amend and supplement the Schedule 13D as follows. Item 3.Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated in its entirety to read as follows: The aggregate purchase price of the 1,325,910 shares of Common Stock beneficially owned by the Reporting Persons is approximately $5,317,043, not including brokerage commissions, of which approximately $4,884,169 was funded with partnership funds of Privet Fund LP, $400,273 was funded with assets under separately managed accounts with Privet Fund Management LLC, and $32,600 was funded with personal assets of Mr. Rosenzweig.Mr. Rosenzweig was granted 7,874 of his shares by the Company as director compensation.The participants may have effected purchases of the Company’s Shares through margin accounts maintained with prime brokers, who may have extended margin credit as and when requested to open or carry positions in the margin accounts, subject to applicable federal margin regulations, stock exchange rules, and such broker’s credit policies. Item 5.Interest in Securities of the Issuer. Item 5(a) is hereby amended and restated in its entirety to read as follows: (a)As of the close of business on November 19, 2013, the aggregate number and percentage of shares of Common Stock beneficially owned by the Reporting Persons collectively is 1,325,910 shares (the “Shares”), or approximately 8.6% of the outstanding Common Stock of the Company (calculated based on information included in the Form 10-Q filed by the Company for the quarterly period ended September 30, 2013, which reported that 15,365,153 shares of Common Stock were outstanding as of November 5, 2013). Signature After reasonable inquiry and to the best of my knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Date:November 19, 2013PRIVET FUND LP By: Privet Fund Management LLC, Its Managing Partner By: /s/ Ryan Levenson Name: Ryan Levenson Its: Sole Manager PRIVET FUND MANAGEMENT LLC By: /s/ Ryan Levenson Name: Ryan Levenson Its: Sole Manager /s/ Ryan Levenson Ryan Levenson /s/ Ben Rosenzweig Ben Rosenzweig SCHEDULE 1 Shares Acquired or Sold by the Reporting Persons in the Last 60 Days Unless otherwise indicated, all transactions were effected on the open market. 1.Privet Fund LP Trade Date Nature of Transaction (Purchase/Sale) Number of Shares Price Per Share 1 11/11/2013 Purchase 2.Privet Fund Management LLC Trade Date Nature of Transaction (Purchase/Sale) Number of Shares Price Per Share 1 11/11/2013 Purchase 1 Not including any brokerage fees.
